Smith, C. J.,
delivered the opinion of the court.
On the evidence it was for the jury to say whether or not appellant received an electric shock. If she did receive such a shock, that fact, under chapter 215 of the Laws of 1912, is prima-facie evidence of the want of reasonable skill and care on the part of appellee with reference thereto, casting upon it the burden of disclosing the doing or omission by it of every act from the doing or omission of,which an inference of negligence vel non can be drawn. R. R. Company v. Thornbill, 63 So. 674.
It appears from appellee’s evidence that the electric current was supplied to the motor of the car by four wires, all entering the motor at the same place; that the movement of these wires at their point of contact with the motor, caused by the running of the car, will cause them to gradually wear in two and break; that on the occasion in question, three of these wires had worn in two and the remaining one, being insufficient to carry the current, burnt in two at the motor, causing a short circuit by reason of which the wires by which the electric current was conducted to the motor became sufficiently heavily charged with electricity to cause the circuit breaker to open, thereby shutting the current off. It does not appear from the evidence how the electric current was conducted to appellant; but if it was in fact so conducted, the jury would have been warranted by the evidence in finding that one of the causes thereof was the burning in two of the wire by which the current was then being conducted to the motor. It does not appear how long the three wires had been broken. All that does appear from the evidence in this connection is that they “just kept breaking until . . . there was just one wire left.” Any defect in these wires could have been easily discovered by an inspection and remedied. It does not appear that they had been inspected at the time of appellant’s injury for two or three months; and it cannot be said, as matter of law, that no inference or negli*399gence can be drawn from this failure to inspect; from which it follows that the peremptory instruction for this reason if no other should not have been given.
I am instructed by my associates to say that the evidence of other shocks received by other passengers on other occasions while riding in the car in which appellant was a passenger at the time of her injury, and also the evidence of the witness Metzler as to “how and in what way a passenger on car 204 [the car here in question] might receive a severe electric shock,” should not have been excluded.

jReversed and remandéd.